Per Curiam.
The plaintiff in error was convicted by the court, sitting without a jury, of a misdemeanor, under the statute. Pamph, L. 1913, p. 649. That statute makes it a misdemeanor to insert in a newspaper a false advertisement which is untrue, deceptive or misleading regarding the selling of merchandise, &c.
The indictment charged the defendant with inserting an advertisement in the “Sunday Call,” a Newark newspaper, on September 17th, 1922, stating that he was selling certain silks, &c., under the name of the Chain Silk Stores, at No. 10 Academy street, Newark, New Jersey. The fabric so advertised is known as “Marvella,” at $3.95 per yard, manufactured solely by the Forstmann & Huffmann Company, of Passaic, New Jersey.. The fabric so advertised was not in fact “Marvella.” There are seven assignments of error and seven reasons for a reversal filed, which are argued under four heads in the brief of the plaintiff in error.
*507The first two relate to trial errors in admitting irrelevant testimony. There is no error here. These points call for no discussion.' Refusal to direct a verdict in favor of the defendant was not error. We think — the evidence supports the judgment rendered by the court — it is not against the weight of the evidence. This renders it unnecessary to consider or decide, whether the statute (Pamph. L. 1921, p. 951) which gives the plaintiff in error a right to assign error, that the •verdict was against the weight of the evidence is applicable to a case tried by the court without a jury.
The judgment of the Essex Quarter Sessions is affirmed.